DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on April 14, 2022.
In response to Applicant’s amendment of the claims, all of the claim objections, from the previous Office action, have been withdrawn.
In response to Applicant’s amendment of the claims, all of the indefiniteness rejections, from the previous Office action, have been withdrawn.
In response to Applicant’s amendment of the claims, the corresponding prior art rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Regarding Applicant’s arguments concerning the prior art rejections, Examiner believes that the amendments to the prior art rejections, below in this Office action, render Applicant’s arguments concerning the prior art rejections to be not applicable.
Information Disclosure Statement
Applicant has cited USPTO Office action(s) in Applicant’s recent information disclosure statement(s) (IDS(s)).  Please note that a reference cited in such a USPTO Office action has not necessarily been considered unless cited on an information disclosure statement.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing device” in claims 1 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-11, 21, 23-24, 26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, US 20140310075 A1, in view of Willard, US 20150242944 A1, in further view of Ding, Heng, Zheng, Xiao-yan, Zhang, Yu, Zhu, Liang-yuan, and Zhang, Wei-hua, “Optimal Control for Traffic Congested Area Boundary in Macroscopic Traffic Network,” Zhongguo Gonglu Xuebao/China Journal of Highway and Transport, Vol. 30, No. 1, January 2017, pp. 111-120 (citations are to accompanying English human translation).
As per Claims 1, 21, and 26, Ricci discloses:
- a method (paragraph [0078] (method));
- receiving (or obtaining) (or determining), by network equipment comprising a processor, user identification data and vehicle information of a vehicle which is located and traveling in a traffic zone, wherein the user identification data is associated with an occupant of the vehicle (Figure 2; Figure 12A; Figure 12B; Figure 12C; Figure 12D; Figure 23; paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraphs [0227]-[0233] (user device; user profile; vehicle control system; wireless network; mobile device electronic addresses; biometric information); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”));
- obtaining (or determining), by the network equipment, user profile data based on the user identification data (Figure 2; paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraphs [0227]-[0233] (user profile; wireless network; mobile device electronic addresses; biometric information; “Further, the communication network 224 can also include wide area communication capabilities, including one or more of, but not limited to, a cellular communication capability, satellite telephone communication capability, a wireless wide area network communication capability, or other types of communication capabilities that allow for the vehicle control system 204 to communicate outside the vehicle 104.”); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0235] (“Further, the server 228 may be associated with stored data 232. The stored data 232 may be stored in any system or by any method, as described in conjunction with system data 208, device data 220, and/or profile data 252.”); paragraph [0786] (“Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”));
- monitoring, by the network equipment, via a sensing device, (or tracking, via a sensor) the vehicle in the traffic zone to determine billing metadata based on the user profile data and the vehicle information (Figure 2; Figure 23; paragraph [0144] (GPS); paragraphs [0227]-[0233] (user profile; GPS data; wireless network; “Further, the communication network 224 can also include wide area communication capabilities, including one or more of, but not limited to, a cellular communication capability, satellite telephone communication capability, a wireless wide area network communication capability, or other types of communication capabilities that allow for the vehicle control system 204 to communicate outside the vehicle 104.”); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”); paragraph [0828] (“In step 3708, the fee area module 2332 can monitor the position of the vehicle 104 using information from the navigation subsystem. As described above in conjunction with FIG. 35, the fee area module 2332 can determine the vehicle will enter a fee area 3504 in step 3712.”); According to Applicant’s specification-as-originally-filed, paragraph [0067]:  “Monitoring the vehicle in the traffic zone to determine the billing metadata based on the user profile data can comprise processing the user profile data to determine that the occupant is a discounted user with respect to pricing data associated with the traffic zone.”);
- transmitting (or communicating) (or sending), by the network equipment (or via a network), the billing metadata to a billing engine (Figure 2; Figure 23; paragraph [0132] (“The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”); paragraphs [0227]-[0233] (wireless network; “Further, the communication network 224 can also include wide area communication capabilities, including one or more of, but not limited to, a cellular communication capability, satellite telephone communication capability, a wireless wide area network communication capability, or other types of communication capabilities that allow for the vehicle control system 204 to communicate outside the vehicle 104.”); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0800] (“The payment module 2336 can connect to the server 3516 associated with the fee area 3504 to pay the fee automatically.”); paragraph [0802] (“For example, the payment module 2336 can send a signal to fee area transponder 3508 or server 3516 associated with an HOV lane that indicates there are 1, 2, 3, 4, or more occupants in the vehicle 104.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”); paragraph [0887] (“In yet another embodiment, the disclosed methods may be partially implemented in software that can be stored on a storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer, a microprocessor, or the like.”));
- network equipment, comprising:  a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Figure 2; Figure 23; paragraph [0233] (communication network); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0827] (computer, medium, software); paragraph [0887] (computer, medium, software));
- a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor facilitate performance of operations (Figure 2; Figure 23; paragraph [0016] (non-transitory); paragraph [0233] (communication network); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0827] (computer, medium, software); paragraph [0887] (computer, medium, software)).
Ricci fails to disclose wherein the vehicle is an autonomous vehicle.  Willard discloses wherein the vehicle is an autonomous vehicle (paragraph [0057] (“Use of a Vehicle Guidance System to assign an initial route from a Central Distribution and Inventory Management System to an autonomous vehicle for purposes of fulfilling a for hire private or public sector surface transportation itinerary.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the vehicle is an autonomous vehicle, as disclosed by Willard.  Motivation for the modification is provided by Willard in that autonomous vehicles can serve as key answers to various challenges, including in a transportation setting in which a passenger is picked up (paragraphs [0007]-[0017]; paragraph [0057]; paragraph [0099]; paragraph [0619]; paragraph [0683]; paragraph [0687]).
The modified Ricci fails to disclose based on historical traffic data for a defined geographical area, selecting coordinates for a traffic zone in a portion of the defined geographical area, wherein the coordinates for the traffic zone are selected to reduce an amount of traffic congestion in the defined geographical area.  Ding discloses based on historical traffic data for a defined geographical area, selecting coordinates for a traffic zone in a portion of the defined geographical area, wherein the coordinates for the traffic zone are selected to reduce an amount of traffic congestion in the defined geographical area (pp. 2-3, abstract; pp. 6-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ricci such that, based on historical traffic data for a defined geographical area, the invention selects coordinates for a traffic zone in a portion of the defined geographical area, wherein the coordinates for the traffic zone are selected to reduce an amount of traffic congestion in the defined geographical area, as disclosed by Ding, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Ricci further discloses obtaining, by the network equipment, traffic data in the traffic zone to further determine the billing metadata (Figure 2; paragraph [0089]; paragraph [0236]; paragraph [0375]; paragraphs [0784]-[0785]; paragraph [0788]).

As per Claim 4, Ricci further discloses obtaining, by the network equipment, road classification data to further determine the billing metadata (Figure 2; paragraph [0784]; paragraph [0785]; paragraph [0786]).

As per Claim 5, Ricci further discloses obtaining, by the network equipment, time-based data to further determine the billing metadata (Figure 2; paragraph [0079]).

As per Claims 7, 23, and 28, Ricci further discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a discounted user with respect to pricing data associated with the traffic zone (Figure 23; paragraphs [0227]-[0233]; paragraph [0786]; paragraph [0788]; paragraph [0803]).

As per Claims 8, 24, and 29, Ricci further discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is an employee authorized to be present in the traffic zone (Figure 23; paragraphs [0227]-[0233]; paragraph [0559]; paragraph [0786]; paragraph [0788]; paragraph [0803]).

As per Claim 10, Ricci further discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the vehicle information comprises processing the vehicle information to determine a type of the vehicle (Figure 2; Figure 12A; Figure 12B; Figure 12C; Figure 12D; Figure 23; paragraph [0084]; paragraphs [0227]-[0233]; paragraph [0453]; paragraph [0786]; paragraph [0788]; paragraph [0803]; paragraph [0828]).

As per Claim 11, Ricci further discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the vehicle information comprises processing the vehicle information to determine usage data associated with the vehicle (paragraph [0079]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Willard in further view of Ding in further view of Latorre, US 20200211409 A1.
As per Claim 2, Ricci further discloses wherein the obtaining of the user profile data based on the user identification data comprises accessing the user profile data from a data store based on the user identification data (paragraph [0084]; paragraphs [0227]-[0233]; paragraph [0786]; paragraph [0803]).
The modified Ricci fails to disclose wherein the user identification data comprises a decentralized identifier.  Latorre discloses wherein the user identification data comprises a decentralized identifier (paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Ricci such that the user identification data comprises a decentralized identifier, as disclosed by Latorre.  Motivation for the modification is provided by Latorre in that a decentralized identifier is fully under the control of its subject (paragraph [0026]).

Claims 6, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Willard in further view of Ding in further view of Yanagisawa, US 7127413 B1.
As per Claims 6, 22, and 27, the modified Ricci fails to disclose wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone.  Yanagisawa discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone (column 1, lines 6-14; column 21, lines 49-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone, as disclosed by Yanagisawa.  Motivation for the modification is provided by Yanagisawa in that this leads to more reasonable tolling (column 21, lines 49-64).

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Willard in further view of Ding in further view of Saito, Japanese Patent Reference No. 2019-133366 A (citations are to accompanying English machine translation).
As per Claims 9 and 25, Ricci fails to disclose processing the user profile data to determine that the occupant maintains a subscription plan associated with the traffic zone.  Saito discloses processing the user profile data to determine that the occupant maintains a subscription plan associated with the traffic zone (p. 4, bottom half; p. 5, top half; p. 6, whole page; p. 10, bottom half; p. 13, top half).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the invention processing the user profile data to determine that the occupant maintains a subscription plan associated with the traffic zone, as disclosed by Saito, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Grush, US 20070225912 A1 (private, auditable vehicle positioning system and on-board unit for same);
b.  Burr, US 20100076878 A1 (apparatus and method for implementing a road pricing scheme);
c.  Duddle, US 20110106370 A1 (method and system for driver style monitoring and analysing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628